     Case 3:21-cv-00432-D Document 5 Filed 03/02/21                Page 1 of 3 PageID 72



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION
VARSITY SPIRIT LLC,                          §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §        CIVIL ACTION NO. 3:21-CV-00432-D
                                             §                JURY TRIAL DEMANDED
VARSITY TUTORS, LLC,                         §
                                             §
       Defendant.                            §


              MOTION FOR LEAVE TO FILE COMPLAINT UNDER SEAL



       Pursuant to Local Rule 79.3(b)-(c), Plaintiff Varsity Sprit LLC (“Varsity”) files this Motion

to File its Complaint Under Seal and states the following in support thereof:

       1.      Varsity seeks a judgment against Defendant Varsity Tutors, LLC (“Defendant”)

for: (1) trademark infringement (2) trademark dilution; (3) unfair competition; and (4) breach of

contract.

       2.      Varsity’s Complaint contains detailed allegations related to, among other things, a

confidential settlement agreement between the parties (the “Settlement Agreement”).

       3.      The Settlement Agreement provides that its contents must remain confidential and

must not be disclosed to third parties.

       4.      Accordingly, on March 1, 2021, Varsity filed a redacted version of its Complaint,

including a redacted version of the Settlement Agreement.

       5.      By filing its Complaint, Varsity seeks to enforce its rights under the Settlement

Agreement. In so filing, however, Varsity wishes to ensure that it does not violate the terms of the

Settlement Agreement through public disclosure of information designated as confidential.


MOTION FOR LEAVE TO FILE COMPLAINT UNDER SEAL                                               PAGE 1
    Case 3:21-cv-00432-D Document 5 Filed 03/02/21                 Page 2 of 3 PageID 73



       6.     Therefore, in order to protect the interests of all parties involved and as required by

the local rules of this Court, Varsity moves this Court to allow filing of the entire un-redacted

Complaint and all accompanying exhibits under seal.

       WHEREFORE, Varsity respectfully requests that this Court issue an order (i) allowing

the filing of Varsity’s Complaint and accompanying exhibits under seal, and (ii) directing that

Varsity’s Complaint and accompanying exhibits remain under seal unless ordered otherwise by

this Court.

DATE: March 2, 2021                  Respectfully submitted,

                                     /s/ Michael K. Hurst
                                     Michael K. Hurst
                                     Texas Bar No. 10316310
                                     mhurst@lynnllp.com
                                     John S. Adams
                                     Texas Bar No. 24097277
                                     jadams@lynnllp.com
                                     LYNN PINKER HURST & SCHWEGMANN, LLP
                                     2100 Ross Avenue, Suite 2700
                                     Dallas, Texas 75201
                                     (214) 981-3800 -Telephone
                                     (214) 981-3839 – Facsimile




MOTION TO FILE COMPLAINT UNDER SEAL                                                         PAGE 2
   Case 3:21-cv-00432-D Document 5 Filed 03/02/21    Page 3 of 3 PageID 74



                            Danny M. Awdeh (pro hac vice motion forthcoming)
                            danny.awdeh@finnegan.com
                            Douglas A. Rettew (pro hac vice motion forthcoming)
                            doug.rettew@finnegan.com
                            Sydney N. English (pro hac vice motion forthcoming)
                            sydney.english@finnegan.com
                            FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER
                            901 New York Avenue N.W.
                            Washington, D.C. 20001-4413
                            (202) 408-4000 - Telephone
                            (202) 408-4400 - Facsimile

                            Morgan E. Smith (pro hac vice motion forthcoming)
                            morgan.smith@finnegan.com
                            FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER
                            3300 Hillview Avenue, 2nd Floor
                            Palo Alto, California 94304-1203
                            (650) 849-6600 – Telephone
                            (650) 849-6666 - Facsimile

                            ATTORNEYS FOR PLAINTIFF
                            VARSITY SPIRIT LLC




MOTION TO FILE COMPLAINT UNDER SEAL                                       PAGE 3
